Warner, J.
The charge of the Court to the .jury as applicable to guardians and trustees, under the general law of this State, who are required to pay interest on the funds in their hands, was in substance a legal charge; but as applicable to the statement of facts contained in the record of this case, it was error, inasmuch as it was clearly the intention of the testator by his will to secure the payment of the principal sum ber queathed to his grand-children on their becoming of age, in any event.
Let the judgment of the Court below be reversed.